     Case 1:03-md-01570-GBD-SN Document 4600 Filed 06/21/19 Page 1 of 2




                                          June 21, 2019

Via ECF and Email

The Honorable Sarah Netburn
Thurgood Marshall United States Courthouse
40 Foley Square, Room 430
New York, NY 10007

       Re:     In re Terrorist Attacks on September 11, 2001, 03-md-1570 (GBD) (SN)

Dear Judge Netburn:

        I write on behalf of the Kingdom of Saudi Arabia (“Saudi Arabia”), pursuant to ¶ III(d)
of the Court’s Individual Practices in Civil Cases, concerning Saudi Arabia’s Opposition to
Plaintiffs’ Motion to Compel the Federal Bureau of Investigation to Produce Documents that
Saudi Arabia is submitting today in response to Plaintiffs’ motion to compel filed on
May 31, 2019.

        Saudi Arabia’s opposition discusses information subject to the Privacy Act Order and
Protective Order for FBI Documents (ECF No. 4255). Saudi Arabia has submitted its proposed
redactions to the FBI via the United States Attorney’s Office for the Southern District of New
York, and the FBI is currently reviewing them. Saudi Arabia’s opposition further discusses
information that has been designated Confidential under the MDL Protective Order (ECF No.
1900). This information is properly redacted from public filing because it is subject to the
Vienna Conventions, discusses sensitive internal communications to or from high-level Saudi
Arabian officials, consists of pre-decisional documents subject to the deliberative process
privilege, and implicates the privacy of innocent third parties. See ECF No. 4361.

        In particular, Saudi Arabia is requesting redactions concerning parts of its brief that
discuss Hunt Exhibit 16, which is a document Bates-numbered KSA0000000556 and which is
confidential for reasons addressed on page 9 of Exhibit A to Saudi Arabia’s January 15, 2019
submission to the Court. Saudi Arabia is also requesting redactions concerning parts of its brief
that discuss Hunt Exhibit 15, which is a document Bates-numbered KSA0000006903 and which
is confidential because it is subject to the Vienna Convention on Diplomatic Relations.

      Immediately after the filing of this letter, counsel for Saudi Arabia will submit to
chambers by electronic mail: (1) a copy of this letter; (2) a complete copy of Saudi Arabia’s
      Case 1:03-md-01570-GBD-SN Document 4600 Filed 06/21/19 Page 2 of 2



The Honorable Sarah Netburn
June 21, 2019
Page 2

opposition to Plaintiffs’ motion to compel, with all proposed redactions of information subject to
the FBI Protective Order shown in red highlighting and all proposed redactions of information
subject to the MDL Protective Order shown in yellow highlighting; and (3) clean copies of only
those pages of Saudi Arabia’s letter response as to which any redaction is proposed. Counsel
for Plaintiffs, for the United States, and for Dallah Avco will be copied on the submission
to chambers.

        Saudi Arabia respectfully requests that the Court accept this letter filing, subject to its
resolution of the disputed confidentiality issues that have already been briefed by the parties.

                                                       Respectfully submitted,

                                                       /s/ Michael K. Kellogg

                                                       Michael K. Kellogg
                                                       Counsel for the Kingdom of Saudi Arabia

cc:    Chambers of the Honorable George B. Daniels (via overnight mail)
       All MDL counsel of record (via ECF)
